On Motion for Rehearing.
KRUEGER, Judge.
After a most careful re-examination of 'the indictment in the light of appellant’s motion for a rehearing, we remain of the opinion that it is sufficient to charge the offense of theft of cattle, and that the matter was properly disposed of in our original opinion. See article 403, C.C.P.; Barner v. State, Tex.Cr.App., 20 S.W. 559.
The motion for a rehearing is overruled.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.